UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6391


RANDY COOPER,

                Petitioner - Appellant,

          v.

WILLIAM FOX, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:10-cv-01119)


Submitted:   May 31, 2012                  Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Randy Cooper, Appellant Pro Se. Silas B. Taylor, OFFICE OF THE
ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randy     Cooper    seeks    to    appeal      the     district    court’s

order accepting the recommendation of the magistrate judge and

dismissing his 28 U.S.C. § 2254 (2006) petition as successive

and   untimely      filed.      The   order    is   not      appealable       unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.     § 2253(c)(1)(A)          (2006).            A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this     standard        by      demonstrating       that

reasonable     jurists       would    find     that     the      district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief       on   procedural       grounds,       the     prisoner      must

demonstrate      both    that   the     dispositive        procedural     ruling       is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Cooper has not made the requisite showing.                     Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately

                                          2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3